Citation Nr: 0935626	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral cataracts, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to June 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing has been 
made and is associated with the claims file

This claim was remanded to the Board in February 2007 for 
further development to include obtaining private medical 
records, and to develop the claim as required under 38 C.F.R. 
§ 3.311.  The RO did not fully comply with the terms of the 
remand.  Specifically, as will be explained further, below, 
only a portion of the necessary private treatment records 
were obtained.  In addition, no development as required in 
cases involving exposure to ionizing radiation was 
accomplished.  However, the Board has determined it may 
proceed with the case with the evidence already in the claims 
folder.  Hence, further remand is not required.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided). 

The RO has developed this claim as one of service connection 
for a bilateral eye disability to include cataracts, 
photophobia, and diabetic retinopathy, as secondary to 
exposure to ionizing radiation.  However, the February 2007 
Board decision, in fact, denied service connection for a 
bilateral eye condition to include photophobia and diabetic 
retinopathy, to include as due to exposure to ionizing 
radiation.  Only the issue of service connection for 
bilateral cataracts, to include as due to exposure to 
ionizing radiation was remanded.

The issue is rephrased to comport with the February 2007 
Board decision, and is as reflected on the front page of this 
decision.  


FINDINGS OF FACT

1.  The Veteran participated in Operation Teapot in 1955.  
Exposure to ionizing radiation is presumed.

2.  The Veteran underwent extracapsular cataract extraction 
in 2003 for what is accepted as posterior subcapsular 
cataracts, which is a radiogenic disease.  

3.  Resolving all reasonable doubt in the Veteran's favor, 
the evidence establishes that the Veteran's bilateral 
cataracts are the result of exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for posterior subcapsular 
cataracts as the result of exposure to ionizing radiation in 
service have been met. 38 U.S.C.A. §§ 1110, 1112(c), 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.307, 
3.309(d), 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.



II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). For 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A "radiation-exposed" veteran is one who, while serving on 
active duty, participated in radiation-risk activity.  
"Radiation-risk activity" is defined, in part, as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  The term "on-site participation" 
means presence at the test site during the official 
operational period of an atmospheric nuclear test, or 
performance of official military duties in connection with 
the ships, aircraft or other equipment used in direct support 
of the nuclear test; presence at the test site or other test 
staging area during the six month period following the 
official operational period of an atmospheric nuclear test to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
The term "operational period" means, for Operation Teapot, 
the period February 18, 1955 through June 19, 1955.  
38 C.F.R. § 3.309(d)(3)(i), (ii)(A), (iv)(K).

Pursuant to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, and it is contended that that disease was the result 
of exposure to ionizing radiation, an assessment will be made 
as to the size and nature of the radiation dose.  38 C.F.R. 
§ 3.311(a), (b).  The list of radiogenic diseases is as 
follows:  all forms of leukemia except chronic lymphatic 
leukemia, thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, any other cancer.  38 C.F.R. § 3.311(b)(2).

The veteran's service medical records are missing and 
presumed destroyed, and National Personnel Records Center 
(NPRC) has determined that they cannot be reconstructed.  
Notwithstanding, the veteran has provided service personnel 
records, including a certificate of participation at the 
Nevada test site for Operation Teapot in spring 1955.  
Therefore, participation in the atmospheric test, Operation 
Teapot, is presumed.  The veteran testified that his duties 
in support of Operation Teapot included washing down aircraft 
after the tests, salvaging damaged aircraft parts, and debris 
retrieval.  In addition, he testified that the he was present 
for and watched some of the detonations from a distance.  The 
veteran is, therefore, a "radiation-exposed" veteran.

Private treatment records reflect that the Veteran was 
treated for cataracts.  

Of record are statements submitted in May 2003 and June 2003 
by the Veteran's private treating physicians indicating, in 
essence, that the Veteran manifested loss of vision, 
cataracts, and other significant eye problems eye conditions 
that the Veteran related to his exposure to radiation during 
active service.  The physician proffering the May 2003 
statement did not provide an opinion as to the cause of the 
Veteran's eye condition, but did attest to the Veteran's 
credibility.  The physician proffering the June 2003 
statement opined it was his belief that the Veteran's 
exposure to nuclear testing may have contributed to his loss 
of vision and cataracts.  However, in addition to being vague 
(see Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a causal relationship)), the 
physician did not provide a rational for his opinion.  
Finally, both statements appear to have been predicated on a 
history as reported by the Veteran, without independent 
review of the record.  Hence, neither can be probative.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Also of record are statements provided by the Veteran's lay 
witnesses, who attested to their observations that the 
Veteran manifested problems with his eyes after he observed 
the nuclear test and that he has consistently manifested 
decreased vision and light sensitivity since that time to the 
present.  One of the witnesses, the Veteran's former spouse, 
stated she was married to the Veteran in 1956.  Review of the 
marriage certificate in the file shows she was married to the 
Veteran in December 1955, which was prior to his discharge 
from active service in 1956.  The other witness, his spouse, 
stated she has been married to the Veteran for 26 years.  The 
record shows they were married from 1979 to the present.

In addition, the Veteran offered his own testimony before the 
undersigned Veteran's Law Judge as to the continuity of his 
eye symptoms from shortly after his participation in 
Operation Teapot to the present.  Specifically, he testified 
that he noticed a little bit of blurred vision before his 
discharge from active service, but didn't relate it to 
anything at the time and didn't seek treatment for it.  A few 
months after his discharge from active service, he testified 
his eyes started to water and he lost vision.  He sought 
treatment and was told to wear dark glasses.  His vision 
returned but not to the acuity it was before, and he 
continued to have trouble reading.

In February 2007, this claim was remanded to obtain 
additional treatment records.  These records were requested 
to allow determination as to what type of cataracts with 
which the Veteran was afflicted, as posterior subcapsular 
cataracts is a radiogenic disease under 38 C.F.R. § 3.311.

Private treatment records were obtained and show that the 
Veteran underwent extracapsular cataract extraction in April 
2003.  However, the operative report is incomplete.  The 
single page of record indicates that the report is continued, 
but any remaining pages are missing.  There are no pathology 
reports.  The documentation present in the claims, including 
follow-up records, does not contain enough information to 
allow a finding as to what kind of cataracts the Veteran had.  

The February 2007 remand instructed the RO to ascertain 
whether the Veteran had posterior subcapsular cataracts, as 
opposed to another type of cataract.  If the RO was unable to 
ascertain the nature of the cataracts, it was to presume the 
cataracts were posterior subcapsular cataracts, and undertake 
the developmental and procedural actions outline in 3.311.  
This was not done.  However, as noted above in the 
Introduction, the Board finds it may decide the claim on the 
evidence already of record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The medical evidence presents no basis upon which to 
determine the type of cataracts the Veteran had removed.  
Given this, the Veteran's exposure to ionizing radiation and 
the lay evidence of continuity of symptomatology of eye 
symptoms from shortly after the exposure to radiation to the 
present, the Board presumes that the Veteran's cataracts were 
posterior subcapsular cataracts, a radiogenic disease.

The Board is mindful that the Veteran's service personnel 
records have been presumed lost.  Hence, even if the claim 
were to be remanded again for development under 38 C.F.R. 
§ 3.311, it is not certain that the records needed could be 
found or accurately reconstructed.  See Soyini, supra. 

There are no opinions or findings against a finding that the 
Veteran's cataracts are the result of his exposure to 
ionizing radiation.

Given the foregoing, the Board finds the evidence in 
equipoise and resolves all reasonable doubt in the Veteran's 
favor.  38 C.F.R. § 3.102.

The Veteran is a radiation-exposed Veteran.  He underwent 
extracapsular cataract extraction for what is accepted as 
posterior subcapsular cataracts, a radiogenic disease.  Lay 
witness evidence and the Veteran's testimony establish 
continuity of eye symptoms from prior to his discharge from 
active service to the present.  

The evidence establishes that the diagnosed bilateral 
cataracts are the result of exposure to ionizing radiation.  
Service connection for bilateral cataracts is warranted.



ORDER

Service connection for bilateral cataracts is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


